PER CURIAM.
The defendant appears to agree that in figure 11 of Fourniols th,c plate, as disclosed, was not of even thinness; and the disclosure was, indeed, at best very vague. This does not, however, change the result-in the least. A shear-plate with angular slots will not make “area” shaving possible though uniform thinness be substituted for the taper. There is no patentable advance unless the slots are also parallel. Hence it would not have been an invention to make Fourniols’ shear-plate of even thinness on both sides of the line 16 in figure 10.
The petitions are denied.